Mr. Chief Justice Walker delivered the opinion of the Court: The judgment in this case is for dollars, neither specifying one kind nór another. We are at a loss to perceive how the question' made in this case can arise on this record. Judgments are only rendered for a specific sum of money, leaving them to be discharged in whatever has been rightfully made a legal tender for the payment of debts. In this case, this practice seems to have been strictly observed. It, however, seems to be supposed that the note sued upon required the rendition of a judgment for the sum due, to be discharged in gold coin. The note is this: “ April 1st, 1862. Six months after date I promise to pay to Alfred Hull, or order, seventy-five dollars, with ten per cent, interest, without defalcation, for value received in American gold.” Even if the practice was as is contended, a fair construction of this note does not make it specifically payable in “ American gold.” Its obvious grammatical meaning is, that the value for which the note was given was that kind of gold. Not that the maker will pay in gold. He contracts to pay a specified sum of money in dollars, without specifying the kind, and the law implies that they shall be such as are legally a tender for the payment of debts. Had the words “ in American gold ” immediately followed the word “ dollars,” in the note, then it might have been payable as it is now contended. But being connected with, and following immediately after, the words “ value received,” they relate to these latter words. They point out what was the value which the maker had received from the payee. The question whether this judgment may be discharged in United States treasury notes is not presented by this record, and will not therefore be discussed at this time. The judgment of the Circuit Court is therefore affirmed. Judgment affirmed.